DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dore Vasudenvan et al., US Patent 9,567,773, in view of Hotzl, US Patent 5,404,737.
Regarding claim 1, (see the flow chart of figure 1) Vasudenvan provides essentially all of the claimed limitations, including an access control device, inherently comprising a locking member (including 101) inherently having a locking position and an unlocking position; an electronic actuator (including 102) operably connected with the locking member; a switch (including at least 106) connected between the electronic actuator and a power supply (including 104), the switch inherently having a closed state in which the electronic actuator is connected to the power supply and is operable to maintain the locking member in the unlocking position (as conventional), and the switch having an open state in which the electronic actuator is disconnected from the power supply (as conventional). 
Regarding claim 1, Vasudevan provides the claimed invention except explicit disclosure of a manual actuator operable to transition the switch between the open state and the closed state, as claimed.  However, Vasudevan does suggest the use of manually engageable user interface at 108, for providing means of operating the switch 106.  It is well known in the art of locks and latches to utilize manually operable elements for actuations of electronic components which include some type of switch device, in order to utilize an effective means of operating a locking device.   Hotzl teaches an example of structure including a manual actuator (see figure 1a) for engaging switching structure of an electronic locking/latching device.  It would have been obvious at the time the invention was effectively filed to have included in the device of Vasudevan manual actuation means, similar to the type of manual actuator structure disclosed in Hotzl, for the purpose of utilizing an alternative means of effectively operating the locking device, for an application in which such a type of manual actuating structure would be suitable.   
Regarding the newly added functional limitation of claim 1 of “movement of the switch from the first switch state to the second switch state by the manual actuator renders the electronic actuator inoperable to move the locking member”, such a functional limitation is obvious to the combination of Vasudevan and Hotzl.  For instance, the purpose of the key 23 in Hotzl is to activate the cylinder 2 to thereby energize the motor 10, thereby operating the lock as intended.  Thus, when the key is turned to an opposite or natural position (for neither forward or reverse operation of the motor), it is reasonable for one skilled in the art to assume the motor would be turned off at that position.  Further, if it were not turned off at the position, it would have been obvious for one skilled in the art to have modified the combination to provided such a shutting off the motor, for conserving energy for example; similarly to when a vehicle operator turns the key in a vehicle ignition in one direction to turn the motor on, and in the other direction to turn the motor off. 
Regarding claim 2, the language of the claim is generally very broad and absent of any distinguishing structure such that the limitations of this claim can at least be broadly read on the design of the combination of Vasudevan and Hotzl by virtual of the resulting structure of the combination. 
Regarding claims 3-7, Hotzl discloses a cylindrical lock structure, and cylindrical lock structures are generally known in the art to include structure which may be considered as being, or equivalent to, a shell, a rotatable plug, and tailpiece, along with the other limitations of these claims which are well known and common to cylinder lock structures.  Thus, the prior art element at least performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  The broadly claimed structure of these claims is generally known to be common to cylindrical lock designs, or at least equivalent thereto. 
Regarding claim 8, see figure 3 (being of conventional design).
Regarding claim 9, the combination would function as claimed.
Regarding claim 10, note the drive assembly as shown in figure 4, which can be manually actuated by hub means 340 as shown in figure 3.
Regarding claim 11, see figures 4.
Claims 23-31 are rejecting using the same or similar reasoning as above.   Note that with respect to claim 26 that the broad term “electronic indicator mechanism” is obvious to the combination. 

Allowable Subject Matter
Claims 18-21, as best understood, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive.
Applicant argues that the newly added subject of claims 1 and 23, with respect to the movement of the switch from one state to the next rendering the motor inoperable, is not taught by nor obvious to the applied art.  The examiner disagrees.  As stated in the above rejection, such a functional limitation is obvious to the combination of Vasudevan and Hotzl.  For instance, the purpose of the key 23 in Hotzl is to activate the cylinder 2 to thereby energize the motor 10, thereby operating the lock as intended.  Thus, when the key is turned to an opposite or natural position (for neither forward or reverse operation of the motor), it is reasonable for one skilled in the art to assume the motor would be turned off at that position.  Further, if it were indeed the case that the motor was not turned off at that position (or at a second switch state), it would have been obvious for one skilled in the art to have modified the combination to provided such a shutting off the motor, for conserving energy for example; similarly to when a vehicle operator turns the key in a vehicle ignition in one direction to turn the motor of the vehicle on, and in the other direction to turn the motor off.  Thus, the rejection is considered proper and maintained. 
Applicant argues that the combination of the applied art does not teach the switch being moved to shut off the motor, because of the design of Dore Vasudevan would require the motor to remain on to use power from capacitor 110 even after movement of the switch of Dore Vasudevan.  The examiner disagrees.  First note that the examiner is rejecting the claim by Dore Vasudevan in view of Hotzl, where Hotzl provides specific example of a type of manual actuated switch.  It should be noted that it is obvious to use any number of different types of switches in place of the type shown in Hotzl to meet the claim limitations.  As far as the design of the combination not allowing for a shutting off the motor as claimed, even if it were true that the motor of the combination would remain on, it would have been obvious for one having ordinary skill in the art to have modified the device of the combination in this way, for conserving energy, for instance.  Thus, the rejection is considered proper and maintained. 
Applicant argues that the combination of the applied art does not teach an “electronic indicator mechanism” as claimed.  It should first be noted that the term “electronic indicator mechanism” is very broad and absent of any significantly limiting structure.  Thus, almost any resulting type of structure of the switching means of the combination would meet this limitation, since it would be positioned to be visible to the operator, thus constituting an electronic indicator mechanism, at least broadly.  Thus, the rejection of this limitation is well within the scope of the cited art rejection of record, and the rejection is considered proper and maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675